Per Curiam:

There were no material errors in the rulings of the court in sustaining objections to the evidence attempted to be introduced upon cross-examination of certain witnesses offered on the part of Mrs. Hollis. A part of the cross-examination rejected was wholly incompetent and irrelevant. As to the other questions upon cross-examination which were rejected, the errors were cured, if there were any, as the witnesses testified subsequently that lot number 3 was worth less after the railway had been constructed than before; and further, that the land in controversy was not one of the poorest pieces of land in that section of the county.
As to the refusal of the court to submit special questions asking the jury to state all the elements or sources of damages, and the amount allowed for each, we refer to L. & W. Rly. Co. v. Hawk, and L. & W. Rly. Co. v. Crum, just decided; upon that authority the court below committed no error in rejecting portions of the questions submitted.
The judgment of the district court will be affirmed.